DETAILED ACTION

Response to Amendment and Arguments
Applicant’s amendment and arguments with respect to claims 1, 4-7 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
It is further noted that the previously objected claims 7 and 12-14 are now rejected as set forth below since the scope of each of these claims in combination with the amendment of the corresponding independent claims 1 and 10 as a whole has changed, thus necessitating a new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


  Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 2018/0023172). 

Regarding claim 1, Lee discloses an image capture device (Figs. 1-9) comprising: 
a first housing (a left housing of 110 for accommodating camera module 121); a second housing (a right housing of 110 for accommodating camera module 123) coupled to the first housing to form an internal compartment (see Figs. 2 & 3; para. [0021]); 
a first integrated sensor-lens assembly (ISLA) (camera module 121) having a first image sensor coupled to a first lens in fixed alignment; and a second integrated sensor-lens assembly (ISLA) (camera module 123) having a second image sensor coupled to a second lens in fixed alignment (note that each of the camera modules 121 and 123 has an image sensor coupled to a lens in a fixed alignment as shown in Figs. 1-5); wherein the first ISLA is directly connected to the first housing, and wherein the second ISLA is indirectly connected to the first housing via the first ISLA (see Figs. 1-5 and para. [0017] and [0020]-[0023]. Note that the first ISLA (121) is directly connected to the left housing and the second ISLA (123) is indirectly connected to the first housing via the first ISLA by the circuit board 130). 

Regarding claim 4, Lee also discloses that the first housing includes a first lens opening, and wherein the first ISLA seals the first lens opening (see Figs. 1-3 in which lens opening 113 is sealed by the camera module 121). 

	Regarding claim 6, as further disclosed by Lee, the first ISLA includes a first lens mount by which the first lens is coupled to the first image sensor in fixed alignment, and wherein the second ISLA includes a second lens mount by which the second lens is coupled to the second image sensor in fixed alignment (see Figs. 2 & 3 and para. [0031]-[0034], wherein the first and second lenses are mounted in alignment with the first and second image sensors, respectively, to form the first and second camera modules 121 and 123 as shown). 

	Regarding claim 7, Lee further discloses that the first lens mount is positively statically connected to the first housing, and wherein the second lens mount is positively statically connected to the first lens mount (see Figs 2 and 3.  Note that the second lens mount is positively statically connected to the first lens mount via circuit board 130 at the bottom section). 

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geerds (US 2014/0267596).

Regarding claim 10, Geerds teaches an image capture device comprising: 
a housing defining an internal compartment that is sealed (para. [0073].  Note that the housing is defined as the external housing or three-dimensional volume that is sealed to prevent water or contaminants from entering the frame.  See Figs. 1 and 7-11); 
a chassis positioned within the internal compartment and to which electronic components of the image capture device are coupled (Figs. 7-11 show the chassis ); and 
a mount (115) by which the image capture device is couplable to a support device (an implicit tripod base or structure); wherein the mount is positively statically connected to the chassis via fasteners extending through the housing, the mount extending externally of the housing to facilitate coupling of the image capture device to the support device (see Figs. 1, 10 & 11, para. [0049].  Note that multiple fasteners, e.g., threaded metal rods, can be used to connect the mount 115 to the chassis by mount hole 108 as implicitly disclosed in Fig. 10).

Regarding claim 11, as seen in Figs. 1 and 2 in Geerds, the fasteners include at least one threaded fastener (Fig. 1) that extends through the housing and compresses the housing between the chassis and the mount (115) (note Fig. 2 after the mount 115 is fully connected from Fig. 1.  The housing is compressed between the mount 115 and the interior chassis by the fastener indicated by the metal rod). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20180023172) in view of Yasui (US 2004/0021792). 

Regarding claim 5, Lee teaches that the second housing includes a second lens opening (Fig. 2, note the smaller lens opening on the right of 110).  Lee is silent regarding a second seal arranged between the second ISLA and a portion of the second housing that defines the second lens opening to seal the second lens opening with the second ISLA.  
Yasui, however, teaches a seal (rear cushion 14 in Fig. 7) arranged between a second camera module (3) and a portion of a second housing (read cover 10) that defines the second lens opening to seal the second lens opening with the second camera module (see Yasui, Fig. 7 and para. [0036]-[0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the device in Lee to provide a second seal in view of the teaching of Yasui to arrive at the claimed feature so that the interior of the housing is sealed from external contaminants. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Geerds (US 2014/0267596) in view of Ye et al. (CN 201220219736). 

Regarding claim 12, although Geerds fails to disclose that the chassis includes a blind hole in which the at least one threaded fastener is received.   However, it is notoriously well known in the art to use a blind hole for fastener as taught by Ye in Fig. 2 and claim 4.  
Therefore, it would have been obvious to one of ordinary skill in the art to provide a blind hole on the chassis to receive the threaded fastener for a better sealed and secured structure. 

Regarding claim 13, although Geerds and Lee are silent regarding a seal that is compressed between the chassis and the housing and extends around at least the one threaded fastener, an Official Notice is taken that a seal element, i.e., O ring, is well known and widely used between two units to provide sealing around the threaded fastener for preventing leakage or external contaminants from entering the internal compartment of the housing.  For that reason, one of ordinary skill in the art would use a seal as claimed to protect the internal compartment of the housing as discussed above. 

Regarding claim 14, as shown in Figs. 9 & 10 of Geerds, the chassis is U-shaped (note that at least a section of the chassis has a U shape from a different perspective view). 
Regarding claim 15, it is further seen in Geerds that the chassis includes a front chassis and a rear chassis (see Fig. 9); and wherein bottom portions of the front chassis and the rear chassis are coupled to each other with one or more of the fasteners (Fig. 9 shows the screws that connect all chassis together on top and bottom).

Allowable Subject Matter
Claims 2, 3, 8, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior arts of record, either alone or in combination, fail to teach or suggest the limitation of claim in combination with claim 1 that includes “the second ISLA is coupled to the second housing indirectly via the first ISLA and the first housing.”
Regarding claim 3, this claim is dependent from claim 2.
Regarding claim 8, the prior arts of record, either alone or in combination, fail to teach or suggest the limitation of “the first lens mount and the second lens mount are not positively statically connected to the second housing.” 
Regarding claim 9, this claim is dependent from claim 8.
Regarding claim 16, the prior arts of record, either alone or in combination, fail to teach or suggest the limitation of “a seal is positioned between a head of the threaded fastener and the housing and extends around the threaded fastener, and wherein the seal, the housing, and the front chassis are compressed between the rear chassis and the threaded fastener.”
Regarding claim 17, the prior arts of record, either alone or in combination, fail to teach or suggest the combination of all limitations of claim 17 including “two lens bezels, each of the two lens bezels surrounding one of the two lenses and being spaced apart from one of the sides of the body to define a circumferential channel therebetween and extending around the lens; and two lens covers that each define a recess and include a coupling flange that protrudes inwardly toward the recess, wherein for each of the two lens covers, the recess is configured to receive one of the two lenses and the coupling flange is configured to be received in the circumferential channel surrounding the one of the two lenses to couple the lens cover to the image capture device.”  
Regarding claims 18-20, these claims are dependent from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697